DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 12, drawn to a method to determine SIRPg positive cells in a subject suffering from a disease or a disorder in which T cell proliferation and/or activation has a deleterious effect, said cells being issued from a biological sample of said subject, comprising determining in vitro or ex vivo the expression and/or the level of expression of SIRPg, in a biological sample of said subject using the anti-human SIRPg antibody or antigen-binding fragment thereof or antigen-binding antibody mimetic, wherein said anti-SIRPg antibody or antigen-binding fragment thereof or antigen binding antibody mimetic is capable of inhibiting the binding of human CD47 to human SIRPg. 

Group III, claims 17-27, drawn to a method for treating or preventing a disease or a disorder in a human in which T cell proliferation and/or activation has a deleterious effect in a human subject, the method comprising: administering to said human an effective amount of human anti-SIRPg antibody or antigen-binding fragment thereof or antigen binding antibody mimetic capable of inhibiting the binding of human CD47 to human SIRPg, wherein the disease or disorder in which T cell proliferation has a deleterious effect being selected from the group consisting of an auto-immune disease, a chronic inflammatory disease, a chronic neuroinflammatory disease, an immune-metabolic disease, a cardiovascular disease caused by a systemic inflammation, and a transplant dysfunction.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-III lack unity of invention because even though the inventions of these groups require the technical feature of anti-human SIRPg antibody or antigen-binding fragment thereof or antigen-binding antibody mimetic, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ring et al. (US 2016/0340397; published 11/24/16) and Brooke et al. (Reference of record, The Journal of Immunology Vol 173: 2562-2570; 2004). The shared technical feature lacks inventive step in view of the references.
Ring et al. teach SIRP-gamma (SIRPg) decoy polypeptides for immunotherapy and/or treatment of cancer, transplant, asthma, allergy, auto-immune disease, and viral infection (abstract). Ring et al. teach signal regulatory proteins (SIRPs) constitute a family of cell surface glycoproteins which are expressed on myeloid cells (including macrophages, granulocytes, myeloid dendritic cells, and mast cells), lymphocytes, and neuronal cells and regulate their activity (para 0003). Ring et al. teach SIRPg decoy polypeptides and analogs thereof as decoy polypeptides (para 0004). Ring et al. teach the SIRPg decoy polypeptide blocks binding of CD47 to a ligand (para 0008). Ring et al. teach that CD47 is a ligand for SIRPg (para 0033). Ring et al. teach methods for visualizing a cell expressing CD47 comprising contacting a population of cells with a decoy polypeptide described herein and a detectable label. Ring et al. teach in some embodiments, the methods include visualization of a tumor cell, a virally infected cell, a bacterially infected cell, an autoreactive T cell, damaged red blood cells, arterial plaques, 
Brook et al. teach antibodies made against SIRPg (page 1281). Brook et al. teach that SIRPg is expressed on human CD+ T cells using SIRPg antibodies.  Brook et al. teach SIRPg mediates T cell adhesion to immobilized CD47 (pages 1283, last paragraph-page 1284 and Figure 3). Brook et al. teach that the SIRPg antibody blocks SIRP gamma-CD47 interaction (page 1284). Brook et al. teach that it is possible the SIRPg ligation to CD47 plays a role in other functions of T cells such as T cell activation and migration during inflammation or in organ graft rejection (page 1287, right column, last paragraph and Figure 7).  
It would be obvious for one of ordinary skill in the art before the effective filling date to modify a method for visualizing cells expressing CD47 comprising contacting a population of cells with a decoy SIRPg polypeptide and a detectable label, wherein the cells include tumor cells or autoreactive T cells as taught by Ring et al. by using a SIRPg antibody to determine the expression of SIRPg positive cells, as taught by Brook et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. 
Ring et al. teach visualizing tumor cells and autoreactive T cells expressing CD47 comprising contacting a population of cells with a decoy SIRPg polypeptide. Using SIRPg antibodies, Brook et al. teach that SIRPg is expressed on human CD+ T cells. Brook et al. teach SIRPg mediates T cell adhesion to immobilized CD47 and that it is possible the SIRPg ligation to CD47 plays a role in organ graft rejection or in T cell activation and migration during inflammation. It would be obvious to use a SIRPg antibody to determine 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows (see claim 17): 
	1. Autoimmune disease
	2. Chronic inflammatory disease
	3. Chronic neuro-inflammatory disease
	4. Immune metabolic disease
	5. A cardiovascular disease caused by a systemic inflammation
	6. A transplant dysfunction
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  NONE.

	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
diseases and disorders are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  Claim 17 recites diseases and disorders that comprise diverse pathologies, etiologies and patient populations. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        5/24/21